        Case 2:20-cv-07953-JFW-KS Document 31 Filed 03/26/21 Page 1 of 2 Page ID #:179
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 SHOSHANA RAPHAEL (SBN 312254)
 ZACKS, FREEDMAN & PATTERSON, PC
 601 Montgomery Street, Suite 400
 San Francisco, CA 94111
 Tel: (415) 956-8100
 Fax: (415) 288-9755
 shoshana@zfplaw.com

 ATTORNEY(S) FOR:    Defendant Judith Raphael
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Anthony Bouyer,                                                                CASE NUMBER:


                                                                                                  2:20-cv-07953-JFW-KS
                                                              Plaintiff(s),
                                     v.
Eli Raphael and Judith Raphael, individually and
                                                                                              CERTIFICATION AND NOTICE
as trustees of the Raphael Family Trust Dated May
                                                                                                OF INTERESTED PARTIES
7, 1985; and DOES 1-10, inclusive,                                                                   (Local Rule 7.1-1)
                                                             Defendant(s)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                      Judith Raphael, individually and as trustee
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                {List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                                 CONNECTION I INTEREST
ANTHONY BOUYER, an individual                                                 Plaintiff

Judith Raphael                                                                Defendant




         March 26, 2021                                    /s/ Shoshana Raphael
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                 Case 2:20-cv-07953-JFW-KS Document 31 Filed 03/26/21 Page 2 of 2 Page ID #:180



                                                                   1                                       PROOF OF SERVICE
                                                                                          United States District Court—Central District of California
                                                                   2                                  Case No.: 2:20-cv-07953-JFW-KS

                                                                   3   I, Angelica Nguyen, declare that:

                                                                   4   I am employed in the County of San Francisco, State of California. I am over the age of 18, and
                                                                       am not a party to this action. My business address is 601 Montgomery Street, Suite 400, San
                                                                   5   Francisco, California 94111.

                                                                   6   On March 26, 2021, I served:

                                                                   7                 CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                                                                   8   in said cause addressed as follows:
                                                                   9   Joseph R. Manning Jr.
                                                                  10   Craig Cote
ZACKS & FREEDMAN & PATTERSON, PC




                                                                       Manning Law APC
                                                                  11   20062 SW Birch Street, Ste. 200
                                                                       Newport Beach, CA 92660
                              601 MONTGOMERY STREET, SUITE 400




                                                                  12
                               SAN FRANCISCO, CALIFORNIA 94111




                                                                       DisabilityRights@manninglawoffice.com
                                                                       craigc@manninglawoffice.com
                                                                  13   ____________________
                                                                  14   /XX/   (BY MAIL) By placing a true copy thereof enclosed in a sealed envelope. I placed each
                                                                              such sealed envelope, with postage thereon fully prepaid for first-class mail, for collection
                                                                  15          and mailing at San Francisco, California, following ordinary business practices.
                                                                  16   /XX/   (BY ELECTRONIC SERVICE) Based on a court order or an agreement of the parties to
                                                                              accept electronic service, I caused the said document to be served electronically through
                                                                  17          the CM/ECS System.
                                                                  18   I declare under penalty of perjury under the laws of the State of California that the foregoing is
                                                                       true and correct. Executed on March 26, 2021 at San Francisco, California.
                                                                  19

                                                                  20
                                                                                                                              _______________
                                                                  21                                                                              ANGELICA NGUYEN

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                              PROOF OF SERVICE
